Citation Nr: 0836414	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right medial meniscectomy with degenerative 
arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The veteran resides in 
the Commonwealth of Massachusetts; therefore, jurisdiction of 
the case rests with the Boston RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The appellant was last examined for the severity of both knee 
disorders in November 2004 when the examiner noted that x-
rays showed a progression of degenerative arthritis of the 
right knee joint and pattellofemoral joint.  The examiner 
diagnosed chronic right knee pain due to post traumatic 
arthritis and noted that the left knee disorder was not 
limiting the veteran's function.  The report of examination 
also noted that the appellant worked full-time as a mail 
carrier and had difficulty climbing stairs and squatting and 
that he felt that the weight of the mailbag made his right 
knee pain worse.  A November 2005 VA outpatient medical 
record revealed that the veteran was doing fair and continued 
to complain of bilateral knee pain, worse on the right, and 
especially worse when climbing stairs and squatting.  In an 
October 2008 brief, the veteran's representative contended 
that the appellant's condition was worse than when he was 
examined four years ago and has requested a new VA 
examination.  The duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  The Board will remand this matter again for a 
current VA examination of the veteran, by an orthopedist, to 
be undertaken pursuant to the directions listed below.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claims for higher ratings for his left and 
right knees.  On remand the AMC/RO should contact the veteran 
and his representative for information about all medical 
providers he has consulted since November 2004 in order to 
obtain medical records not found already in the claims file.  
In addition, copies of the veteran's VA outpatient and 
inpatient medical records in the claims file, from the Boston 
VA Health Care System, are dated to November 2005; the AMC/RO 
should obtain any additional records from VA facilities that 
are pertinent to the veteran's claims.

The Board also notes that, during the pendency of this 
appeal, the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), held that, in rating cases, VA must notify the 
claimant of specific items to substantiate his claim.  As the 
case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice pursuant to Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran VCAA notice, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
substantiate his increased rating 
claims on appeal, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

2.  The AMC/RO should contact the 
veteran and his representative and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, that have 
treated him for his bilateral knee 
disorders since his November 2004 VA 
examination, and which have not already 
been made a part of the record.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment 
from the Boston VA Health Care System, 
for the period from November 2005 to 
the present.  After the veteran has 
signed any appropriate releases, the 
AMC/RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative should 
be notified of unsuccessful efforts to 
procure records in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the 
AMC/RO should arrange for the veteran 
to undergo a VA orthopedic examination 
by an orthopedist to determine the 
severity of his bilateral knee 
disorders.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examining 
orthopedist, and the examination report 
should include a notation to the effect 
that this record review took place as 
well as a discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and 
occupational history are to be 
obtained.  All medical findings are to 
be reported in detail.  The physician 
should identify all present 
manifestations of the knee 
disabilities, including any evidence of 
recurrent subluxation or lateral 
instability.  The examiner should 
provide complete range of motion 
studies for each knee.  

With respect to each knee, the 
physician should indicate whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the knee, and whether there 
is likely to be additional range of 
motion loss of the service-connected 
knee due to any of the following: (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; (4) incoordination; (5) 
or repeated use.  The above 
determinations must, if feasible, be 
expressed in the degree of the 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should indicate whether there 
is evidence of any additional loss of 
range of motion of each knee due to 
these factors that is equivalent to 
favorable or unfavorable ankylosis. 

Additionally, the examiner should offer 
an opinion regarding the effect that 
the veteran's bilateral knee disorders 
have on his employability.

If the physician is unable to make any 
of the above determinations, it should 
be so indicated on the record.  The 
complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly 
set forth in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect 
on the claims.

5.  The AMC/RO must review the claims 
file and ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.








The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




